

117 HR 314 IH: Communities and Environment First Act of 2021
U.S. House of Representatives
2021-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 314IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2021Mr. Richmond introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Administrator of the Environmental Protection Agency to enter into cooperative agreements with States to carry out grant programs to assist in remediation and relocation efforts relating to hazardous air pollution, and for other purposes.1.Short titleThis Act may be cited as the Communities and Environment First Act of 2021.2.For Communities Trust Fund(a)Establishment of fund(1)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:9512.For Communities Trust Fund(a)Creation of Trust FundThere is established in the Treasury of the United States a trust fund, to be known as the For Communities Trust Fund, consisting of such amounts as may be made available to such Trust Fund as provided in this section or section 9602(b).(b)Transfers to Trust FundFor each of fiscal years 2022 through 2032, there are authorized to be transferred to the For Communities Trust Fund amounts equivalent to the taxes received in the Treasury under sections 4661 and 4671.(c)ExpendituresAmounts in the For Communities Trust Fund shall be made available without further appropriation to carry out section 6 of the Communities and Environment First Act of 2021.. (b)Clerical AmendmentThe table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item:Sec. 9512. For Communities Trust Fund..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2021.3.Section 4661 taxes transferred to For Communities Trust Fund only(a)In generalSection 9507(b)(1) of the Internal Revenue Code of 1986 is amended by striking , 4661, or 4671. (b)Conforming amendmentSection 4661 of such Code is amended by striking subsection (c).(c)Effective dateThe amendments made by this section shall apply to taxes imposed after December 31, 2021.4.Modification of chemical excise taxes(a)Adjustment for inflation of excise tax on certain chemicalsSection 4661(b) of the Internal Revenue Code of 1986 is amended to read as follows:(b)Amount of tax(1)In generalThe amount of the tax imposed by subsection (a) shall be determined in accordance with the following table:In the case of:The tax is the following amount per ton:Acetylene$11.35Benzene11.35Butane11.35Butylene11.35Butadiene11.35Ethylene11.35Methane8.02Naphthalene11.35Propylene11.35Toluene11.35Xylene11.35Ammonia6.15Antimony10.37Antimony trioxide8.74Arsenic10.37Arsenic trioxide7.95Barium sulfide5.36Bromine10.37Cadmium10.37Chlorine6.29Chromium10.37Chromite3.54Potassium dichromate3.94Sodium dichromate4.36Cobalt10.37Cupric sulfate4.36Cupric oxide8.37Cuprous oxide9.25Hydrochloric acid0.68Hydrogen fluoride9.86Lead oxide9.65Mercury10.37Nickel10.37Phosphorus10.37Stannous chloride6.64Stannic chloride4.94Zinc chloride5.17Zinc sulfate4.43Potassium hydroxide0.51Sodium hydroxide0.65Sulfuric acid0.61Nitric acid0.56.(2)Adjustment for inflation(A)In generalIn the case of a calendar year beginning after 2022, each of the amounts in the table in paragraph (1) shall be increased by an amount equal to—(i)such amount, multiplied by(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2021 for calendar year 2016 in subparagraph (A)(ii) thereof.(B)RoundingIf any amount as adjusted under subparagraph (A) is not a multiple of $0.01, such amount shall be rounded to the next lowest multiple of $0.01..(b)Effective dateThe amendments made by this section shall apply to taxes imposed after December 31, 2021.5.Section 4671 tax revived with respect to certain chemicals(a)In generalSection 4671 of the Internal Revenue Code of 1986 is amended—(1)in subsection (a), by striking substance sold or used by the importer thereof. and insertingsubstance—(1)sold or used by the importer thereof, and(2)described in the table in section 4661(b).,(2)by amending subsection (c) to read as follows: (c)Exemptions for substances taxed under section 4661No tax shall be imposed by this section on the sale or use of any substance if tax is imposed on such sale or use under section 4661., and(3)by striking subsection (e). (b)Effective dateThe amendments made by this section shall apply to taxes imposed after December 31, 2021.6.State grant programs(a)Allocation of fundsThe Administrator of the Environmental Protection Agency shall, from amounts made available to carry out this section for a fiscal year, award grants on a competitive basis to States that have entered into a cooperative agreement with the Administrator to carry out a grant program described in subsection (b). (b)Grant programA State may use amounts awarded to such State pursuant to subsection (a) only to carry out a grant program to make grants to entities—(1)to assist in relocation efforts for individuals or groups of individuals who live within 5 miles of a designated facility; or(2)to protect or remediate areas affected by emissions of hazardous air pollutants, or releases of hazardous substances, pollutants, or contaminants, from a designated facility.(c)EligibilityIn order to receive a grant under a grant program described in subsection (b), an entity—(1)shall propose to use the grant to carry out a project—(A)to assist in relocation efforts for individuals or groups of individuals who live within 5 miles of a designated facility; or(B)to protect or remediate an area affected by emissions of hazardous air pollutants, or releases of hazardous substances, pollutants, or contaminants, from a designated facility; and(2)shall be a nonprofit organization, or institution of higher education, with an environmentally-focused mission. (d)Inclusion of acquisition of propertyAssistance for relocation efforts that is provided using a grant received under a grant program described in subsection (b) may include acquisition of property—(1)for an individual or group of individuals described in subsection (b)(1); or(2)owned by an individual or group of individuals described in subsection (b)(1).(e)PriorityIn making grants under a grant program described in subsection (b), a State shall give priority to individuals and groups of individuals that reside closest to a designated facility.(f)Review by public health officialsA State carrying out a grant program described in subsection (b) shall ensure that public health officials of such State review any health-related data submitted in support of an application for a grant under such grant program. (g)DefinitionsIn this section—(1)Designated facilityThe term designated facility means a facility or site—(A)that is not owned by the Federal Government; and(B)that is—(i)a major source or an area source, as defined in section 112 of the Clean Air Act (42 U.S.C. 7412), to which emissions standards promulgated under such section 112 apply; or (ii)listed on the National Priorities List under section 105 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605).(2)Hazardous air pollutantThe term hazardous air pollutant has the meaning given such term in section 112(a)(6) of the Clean Air Act (42 U.S.C. 7412(a)(6)).(3)Hazardous substanceThe term hazardous substance has the meaning given such term in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601).(4)StateThe term State means each State of the United States, the District of Columbia, and each territory of the United States.(h)Regulations and guidanceThe Administrator may issue such regulations and guidance as are necessary to implement a grant program under this section. 